The opinion of the court was delivered,
by Lowrie, C. J.
— There is no error apparent on the face of this record. It is only by extraneous evidence that we discover that it was confessed by a married woman, and the same evidence shows that it was confessed by her to secure the payment of part of the purchase-money of a lot of ground then bought by and conveyed to her. The conveyance with the lien for the unpaid purchase-money, is all one transaction, and we must treat both the benefit and the burden as valid. The judgment-bond and the judgment entered on it are both invalid, as the personal obligation of a married woman: but they constituted a valid lien on the lot purchased, and the court was right in so restricting the effect of the execution. The case is ruled by our decision in Patterson v. Robinson, 1 Casey 81.
Proceedings affirmed.